Case 1:20-cv-21254-BB Document 47-13 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                    EXHIBIT 12
Case 1:20-cv-21254-BB Document 47-13 Entered on FLSD Docket 07/02/2021 Page 2 of 2


    From:             Peter cordova
    To:               TradingAndMarkets; TMOIGLOG
    Subject:          Do I need to register
    Date:             Sunday, May 17, 2020 8:47:02 AM




   Hello, I am in the movie industry and I was wondering if I find a person that wants to invest in making my movie or
   someone else's movie, do I need to be a registered dealer /broker at all? I am not selling securities. Thanks


   Peter Cordova
   actor
   petercordova@mac.com
   305-495-3112
